Citation Nr: 1212654	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for left eye hypertropia.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). The RO granted entitlement to service connection for left eye hypertrophia and assigned a non-compensable rating. The Veteran submitted a timely disagreement with the assigned disability rating.

The Veteran's March 2006 notice of disagreement (NOD) to the February 2006 rating action stated that he experienced headaches and neck spasms secondary to left eye hyptertropia. Subsequent to the issuance of a statement of the case (SOC), the Veteran's representative clarified that he was seeking service connection for those secondary disabilities. The RO informed the Veteran that it would accept the NOD as a claim for service connection for those conditions. The claims file reflects no further development of the claim for an increased rating, but the Veteran subsequently perfected his appeal of that issue by submitting a VA-Form 9. The submission of a formal appeal indicates that the Veteran wanted to continue pursuing an increased disability rating as well as claiming service connection for headaches and neck spasms. The issue of entitlement to an increased disability rating remains on appeal.

A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the issue of entitlement to an increased rating for left eye hypertropia remains on appeal and the claims file contains evidence of unemployment, the issue of entitlement to a TDIU is now added to the Veteran's appeal. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board presently undertakes no review of the RO's denial of the Veteran's claim of entitlement to an increased disability rating for left eye hypertropia or of the included claim of entitlement to a TDIU. The VA-Form 9 he submitted in June 2006 reflects that he wished to have a videoconference hearing at a local VA office on the issue of an increased disability rating, but none has been scheduled. The claims file must be returned to the AOJ. 38 C.F.R. §§ 19.9, 20.704 (2011). He is entitled to a hearing before the Board as a matter of right, 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a videoconference hearing before the Board at the Pittsburgh RO at the earliest opportunity. Notify the Veteran of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

2. After the hearing, if held, a transcript of the proceedings must be associated with the claims file.

3. If, for any reason, the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO or AMC must document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



